ORDER

PER CURIAM:
AND NOW, this 21st day of March, 1996, upon consideration of the Report and Recommendations of the Disciplinary Board dated February 21,1996, it is hereby
ORDERED that ROBERT M. SITOSKI, be and he is SUSPENDED from the Bar of this Commonwealth for a period of one (1) year, and he shall comply with all the provisions of Rule 217 Pa.R.D.E.
It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
CASTILLE, J., dissents and would suspend respondent for a period of four months.